Title: To George Washington from John Paul Jones, 18 July 1785
From: Jones, John Paul
To: Washington, George



Sir,
Paris July 18th 1785.

I avail myself of the departure of Mr Houdon to transmit to your Hands two sets of Certificats in favor of Captain Stack and Captain McCarty, who in consequence of their Service under my Orders pray to be admitted as Members of the Society of Cincinnatus. Although Count de Rochambeau has made difficulties about giving those Officers his Certificate to support their pretentions, I am persuaded that you will, from the very honorable testimony I now transmit you, think they have deserved the gratification they ask; which I shall consider as a favor confered on me by the Society. If their prayer is granted, the Diplomas may be sent to Mr Jefferson or Colonel Humphreys, who know their address.
I beg Pardon, if this mode of Application is irregular, and I

beseech you support the Object of the Certificates, if you think they deserve your protection. I am, wishing you perfect Happiness, Sir, your most obedient & most humble Servant

Paul Jones

